Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is dated as of the 10th day
of April, 2007 by and between EAGLE HOSPITALITY PROPERTIES TRUST, INC., a real
estate investment trust formed under the laws of the state of Maryland (“REIT”),
and RAYMOND MARTZ (“Employee”).

WITNESSETH:

WHEREAS, the REIT and Employee entered into an Employment Agreement, effective
as of May 15, 2005 (“Agreement”) and desire to amend the Agreement pursuant to
this Amendment.

NOW, THEREFORE, effective as of the date of adoption of this Amendment, the
parties hereto, in consideration of the promises and premises set forth herein,
agree as follows:

1. Section 10(b)(ii) is amended by adding the following language to the end
thereof:

Employee shall also be entitled to any bonus compensation as provided in section
5(b) to the extent that such bonus compensation has been earned by the Employee.
For the purposes of the previous sentence, the term “earned” shall mean all such
bonus compensation that is due and payable to Employee at the time of
termination of Employee’s employment with REIT, as determined by the Board of
Directors.

2. Section 10(b)(v) is amended by restating the portion of the section appearing
before paragraph (1) to read as follows:

(v) If, during the Employment Period and within 6 months before or 12 months
following a Change in Control any of the following occur: (I) the REIT (or its
successor) terminates the Employee’s employment without Cause pursuant to
Section 10(a)(v); or (II) the Employee terminates his employment for Good Reason
pursuant to Section 10(d); or (III) the employee is expected to relocate his
home to a location which is more than 50 miles from the then existing corporate
headquarters location; then Employee shall be entitled to receive the amounts
set forth in paragraphs (1) through (5), as applicable, below. If such a
termination occurs in accordance with subsections (ii) or (iii) above before a
Change in Control, then as soon as practicable after the Change in Control a
payment shall be made to Employee representing the difference between the
benefits (if any) previously provided to the Employee under subsections (ii) or
(iii) and the benefits provided under this subsection (v). If Employee dies
before completion of any payments due under this subsection (v), then any
remaining amounts due shall be paid to Employee’s estate.

3. Section 10(c)(v)(4) of the Agreement is amended in its entirety and restated
to read as follows:

(4) “Qualified Affiliate” shall mean (i) any directly or indirectly wholly owned
subsidiary of the REIT; (ii) any employee benefit plan (or related trust)
sponsored or maintained by the REIT or by any entity controlled by the REIT; or
(iii) any Person consisting or controlled in whole or in part of or by the
Employee, either alone or in conjunction with one or more other individuals.



--------------------------------------------------------------------------------

4. Section 10(d) of the Agreement is amended by deleting the word “substantial”
from clause (ii).

5. Section 10(e) shall be added to the Agreement to read as follows:

(e) Additional Compensation upon Change in Control

(i) If during the Employment Period and on or before January 31, 2008, a Change
in Control occurs, and within 6 months before or 12 months after the date of the
Change in Control any of the following occur: (I) the REIT (or its successor)
terminates the Employee’s employment without Cause as defined in
Section 10(a)(iv); or (II) the Employee terminates employment for Good Reason as
defined in Section 10(d); or (III) the employee is expected to relocate his home
to a location which is more than 50 miles from the then existing corporate
headquarters location; then the Employee shall be entitled to receive: (1) the
benefits described in subsection 10(e)(ii) below, and (2) a lump sum cash
payment equal to the greater of the benefits described in subsection 10(e)(ii)
below or the value (determined as of the date of the grant) of Employee’s cash
and stock bonus compensation received for 2006 (and paid in February 2007). The
payments provided under this Section 10(e) shall be in addition to any benefits
which would otherwise be provided to Employee under Section 10(b)(v) of the
Agreement.

(ii) The benefits paid in accordance with subsection 10(e)(i) shall include a
lump sum cash payment equal to a percentage of the Employee’s “Applicable Bonus
Amount”, as such term is defined in subsection 10(e)(iii). For this purpose, the
percentage shall be determined based on the effective date of the Change in
Control, as follows:

 

If the Change in Control occurs during:

   The percentage is:  

1st Quarter, 2007

   25 %

2nd Quarter, 2007

   50 %

3rd Quarter, 2007

   75 %

4th Quarter, 2007

   100 %

(iii) For the purposes of this subsection 10(e), the “Applicable Bonus Amount”
will be the cash and value of REIT stock which would be payable to Employee as
bonus incentive compensation for the 2007 fiscal year, based upon the REIT’s
performance through the date of the Change in Control and the incentive
compensation plan for 2007 approved by the REIT’s Governance and Compensation
Committee.

(iv) Payment of benefits described in this Section 10(e) will be subject to the
requirement that the Employee execute the general release described in the last
paragraph of Section 10(b)(v) of this Agreement.



--------------------------------------------------------------------------------

(v) All benefits described in this Section 10(e) shall be included in the
“Control Change Severance Payment” used to determine the “Gross-Up Amount” for
purposes of Section 10(b)(v)(5) of this Agreement.

(vi) The REIT will establish an escrow account, trust fund or other funding
arrangement which the REIT may use to meet its liability for payments due to
Employee under this Agreement. Employee’s right to payments hereunder will be
governed by the terms of this Agreement and will not be limited to amounts held
in any such funding arrangement.

6. Reaffirmation. Except as otherwise set forth herein, the Agreement shall
continue unmodified and unamended.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

EAGLE HOSPITALITY PROPERTIES TRUST, INC. By:  

/s/ J. William Blackham

Name:   J. William Blackham Title:   President

/s/ Raymond Martz

Raymond Martz